DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amended claim(s) with allowable features have been further analyzed and thus all pending claims are now allowed. 
Allowable Subject Matter
Claim(s) 1-6; 11-13; 15-19; 21-26 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISLER PAUL whose telephone number is (571)270-1187.  The examiner can normally be reached on 9:00-6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 270-2878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DISLER PAUL/Primary Examiner, Art Unit 2654